December 30, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          ISAIKA JACKSON, Appellant

NO. 14-13-00968-CV                           V.

                 SAIA MOTOR FREIGHT LINE, LLC, Appellee
                    ________________________________

      This court today heard a motion for rehearing filed by appellant, Isaika
Jackson. We order the motion be overruled, and that the court’s former judgment
of October 30, 2014 be vacated, set aside, and annulled. We further order this
court’s memorandum opinion of October 30, 2014, withdrawn.

       This cause, an appeal from the judgment in favor of appellee, SAIA Motor
Freight Line, LLC, signed September 27, 2013, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Isaika Jackson, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.